Citation Nr: 9926655	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
spontaneous pneumothorax of the right lung. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to July 
1986.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected residuals of spontaneous pneumothorax of the right 
lung.  In October 1997 and May 1998, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of spontaneous pneumothorax of 
the right lung are manifested by pulmonary function testing 
revealing Forced Expiratory Volume in one second (FEV-1) of 
78 percent of the expected value; a FEV-1 to Forced Vital 
Capacity (FVC) ratio that is 82 percent; and a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) that is 88 percent of the expected value.

2.  Although recent VA examination reports revealed no 
pulmonary residual of pneumothorax, the veteran has 
consistently complained of intermittent shortness of breath 
and wheezing with related functional impairment.







CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
spontaneous pneumothorax of the right lung have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.97, Diagnostic Code 6843 (1998); 38 C.F.R. § 4.96, 
Diagnostic Codes 6602, 6814 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

In August 1986, the RO granted service connection for 
residuals of pneumothorax and assigned a noncompensable (zero 
percent) evaluation, effective as of July 1986.  In February 
1996, the veteran filed a claim alleging that that this 
condition had worsened, thereby warranting a compensable 
evaluation.  In an April 1996 rating decision, the RO denied 
the veteran's claim for an increased evaluation.  This appeal 
ensued as a result of that decision.

In denying the veteran's claim, the RO considered a report 
from a VA examination performed in March 1996.  At that time, 
the veteran reported frequent colds and shortness of breath 
with exertion.  He also described a "raspy chest pain."  
Physical examination showed the lungs to be clear to 
percussion and auscultation, with no dullness to percussion 
shown.  There was normal vocal fremitus.  The diagnosis was 
history of right pneumothorax in 1980-1981 without physical 
evidence of residuals.  A pulmonary function test associated 
with that report revealed an FEV-1 value of 78 percent of the 
predicted value, an FEV-1/FVC value of 82 percent prior to 
using a bronchodilator, and a DLCO value of 88 percent of the 
predicted value.  The examiner commented that studies were 
within normal limits, particularly after bronchodilators. 

The veteran was afforded an additional VA respiratory 
examination in June 1996.  A report from that examination 
included the veteran's complaints of exercise-induced dyspnea 
and wheezing which was minimally resolved with a Proventil 
inhaler.  Physical examination showed breath sounds were 
equal on both sides, with no wheezes on auscultation.  No 
rhonchi or rales were present on auscultation.  A pulmonary 
function test revealed an FEV-1 value of 101 percent of the 
predicted value, an FEV-1/FVC value of 82 percent prior to 
using a bronchodilator, and a DLCO value of 90 percent of the 
predicted value.  The diagnoses were history of pneumothorax, 
1981; and history of exercise induced dyspnea and wheezing.

In August 1996, the veteran testified before a hearing 
officer as to the nature and severity of his service-
connected lung disorder.  The veteran said he suffered from 
shortness of breath with any kind of physical exertion, such 
as climbing stairs or carrying objects.  He stated that he 
used an inhaler on a daily basis which helped a little.  He 
reported that he worked full time as an aircraft mechanic at 
Wright Patterson Air Force Base, where he experienced 
episodes of shortness of breath while carrying his toolbox 
and climbing stairs.  However, he denied missing any time 
from work due to these symptoms.  

Pursuant to the Board's May 1998 remand, the RO obtained 
additional private medical reports.  Of particular relevance, 
X-rays taken in December 1997 by Daniel L. Whitner, M.D., 
showed the veteran's right lung to be clear.  An examination 
performed in December 1997 by Lawrence P. Goldstick, M.D., 
also noted the veteran's chest to be clear to auscultation 
and percussion.  A September 1998 treatment report included 
the veteran's history of wheezing.  The assessment was 
asthma, controlled. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent diagnostic code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders in 38 
C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO has 
evaluated the veteran's residuals of a left spontaneous 
pneumothorax under both the former and the revised criteria.  

Prior to October 7, 1996, pneumothorax was evaluated under 38 
C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code 
provided that spontaneous pneumothorax was to be rated as 
totally (100 percent) disabling for a period of six months 
and thereafter any residuals were to be rated, by analogy, 
under Diagnostic Code 6602, which pertains to the rating of 
bronchial asthma.  Under this latter code, mild asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks warranted a 10 
percent disability rating.  A 30 percent evaluation was 
provided for moderate asthma involving rather frequent 
asthmatic attacks (separated by only ten to fourteen day 
intervals) with moderate dyspnea on exertion between attacks.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders.  
See 38 C.F.R. § 4.97 (1998).  The veteran currently is 
receiving a noncompensable rating under Diagnostic Code 6843, 
which rates pneumothorax according to a general rating 
formula for restrictive lung disease.  Under this formula, 
the disability rating assigned is a function of spirometric 
values for certain values generated by pulmonary function 
testing.  A 10 percent evaluation is appropriate where an 
FEV-1 is 71 to 80 percent of what is predicted, the FEV-1 to 
FVC ratio is 71 to 80 percent of what is predicted, or the 
DLCO is 66 to 80 percent of the predicted value.  A 30 
percent evaluation is provided where the FEV-1 or the FEV-1 
to FVC ratio is 56 to 70 percent of the predicted value, or 
the DLCO is 56 to 65 percent of the predicted value.  See 38 
C.F.R. § 4.97, Diagnostic Code 6843 (1998).

After a careful review of the clinical evidence, the Board 
finds that the disability picture of the veteran's right lung 
condition is most consistent with a 10 percent evaluation 
under both the former and the revised criteria.  In this 
respect, pulmonary function testing performed in March 1996 
disclosed an FEV-1 reading of 78 percent of the predicted 
value, which is consistent with a 10 percent evaluation under 
the revised criteria.  Indeed, the Board observes that this 
reading increased to 101 percent of the predicted value when 
examined in June 1996.  As noted, however, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  In addition, the Board notes that 
the veteran's complaints of wheezing and dyspnea on exertion, 
which require the use of an inhaler, are analogous to a 10 
percent evaluation under the former criteria.  Under these 
circumstances, the Board finds that the veteran's residuals 
of spontaneous pneumothorax of the right lung warrant a 10 
percent disability evaluation under both the former and the 
revised criteria.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In reaching this decision, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the veteran's 
right lung condition.  A 30 percent evaluation under the 
former criteria required moderate asthmatic attacks occurring 
rather frequently (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  While the 
veteran suffers from dyspnea on exertion, none of the 
clinical evidence reveals frequent asthmatic attacks.  
Moreover, as both FEV-1 and FEV-1/FVC values are above 70, 
with both DLCO values above 70 percent of the predicted 
value, an evaluation in excess of 10 percent is not warranted 
under the revised criteria.  In short, the veteran's right 
lung condition is appropriately evaluated as 10 percent 
disabling under both the former and the revised criteria for 
evaluating respiratory conditions.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's service-connected right lung condition has 
markedly interfered with his earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization.  In this regard, the veteran stated that his 
lung condition interfered with his ability to work as an 
aircraft mechanic, as he experienced shortness of breath 
while carrying his tool box and climbing stairs.  
Nevertheless, he also disclosed that he had not lost any time 
from work due to this disability.  Thus, the Board finds that 
further consideration with respect to 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).









ORDER

A 10 percent schedular disability evaluation for residuals of 
spontaneous pneumothorax of the right lung is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

